Pee Cueiam.
The trial in this case resulted in a verdict for the plaintiff for $2,500. The defendant obtained a rule to show cause. The suit was to recover damages for personal injuries, by being 'struck by an automobile, in the early morning of September 17th, 1923, while the plaintiff was walking on the public highway toward Jersey City, a short distance after *431leaving the Hackensack river bridge. The meritorious question involved is one of fact, which was properly submitted 'to the jury for determination. There is no merit in the other reasons, except one, viz.: The damages awarded are excessive. Our reading of the testimony leads us to the conclusion that the verdict is excessive and should be reduced to $1,500. If the plaintiff will remit the excess within ten clays the judgment may stand for $1,500, otherwise the rule to show cause will be made absolute.